Motion Granted and Corrected Order filed September 10, 2015




                                  In The

                  Fourteenth Court of Appeals
                               ____________

                           NO. 14-15-00432-CR
                               ____________

                      AMOS SIFUENTES, Appellant

                                    V.

                    THE STATE OF TEXAS, Appellee


                 On Appeal from the 232nd District Court
                         Harris County, Texas
                     Trial Court Cause No. 1419550

                         CORRECTED ORDER

      Appellant has filed a motion to supplement the record. The motion is
granted.
      Accordingly, the clerk of the 232nd District Court is directed to deliver to
the Clerk of this court the original of State's Exhibit 5, a video, on or before
August 28, 2015. The Clerk of this court is directed to receive, maintain, and keep
safe this original exhibit; to deliver it to the justices of this court for their
inspection; and, upon completion of inspection, to return the original of State's
Exhibit 5, a video, to the clerk of the 232nd District Court.



                                              PER CURIAM